DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under § 102(a)(1) as being anticipated by JP 2012/55995A to Koga (Koga) (as best understood by machine translation).  In regards to claim 1, Koga discloses an article picking system, comprising: 
a detection portion (40) which detects at least a position of a plurality of articles which are moved by a transfer means (11) (see ¶ [0092] describing a 3D camera for capturing images of the 3D shape and posture of workpieces on a conveyor belt); and 
a control unit (62
the control unit performs work data creation processing (see ¶ [0094] describing a workpiece identification unit for identifying a 3D shape and posture of a workpiece on the basis images from the 3D camera) which creates work data having at least position data of each of the plurality of the articles, 
work data storage processing (80) which stores work data of the plurality of the articles which are created by the work creation processing (see ¶ [0099] describing a storage unit for storing information on the 3D shape and posture of workpieces traveling along the conveyor), 
region determination processing (see ¶¶ [0076-0078], [0097] describing an interference area setting unit for determining an interference area around the perimeter of a workpiece identified by the workpiece identification unit, the interference area corresponding to a collection of workpieces clustered together) which determines a determination region on a periphery of watching-target work data, which should be paid attention to, among work data of the plurality of the articles which are stored by the work data storage processing, and 
order determination processing (see ¶ [0063] describing an overlap judgement unit for controlling the picking robot to perform a task on a workpiece that is judged to not have an overlap with another of the workpieces and to not perform a task on a workpiece that is judged to have an overlap with the other workpieces within an interference area) which determines picking order of the articles by using the watching-target work data which is within the determination region and peripheral work data which is on the periphery of the watching-target work data. 

In regards to claim 2, Koga further discloses that the determination region is determined in response to size, a type, and quantity of the articles and condition of the articles on the transfer apparatus. See
In regards to claim 3, Koga further discloses that the position data includes height position data showing a position in a height direction, and horizontal position data showing a position in a direction orthogonal to the height direction, and the determination region includes the peripheral work data having the horizontal position data which is within the predetermined range with respect to the horizontal position data of the watching-target work data. See ¶¶ [0034-0038] (describing a process for compiling 3D position and posture data on workpieces when setting an interference area, the position data including information on the length, width, and height of the workpieces).

In regards to claim 6, Koga further discloses that the control unit determines picking order so as to pick up the articles from a high position on the basis of the height position data of the watching-target work data and that of the peripheral work data in the order determination processing. See ¶ [0063] (describing an overlap judgement unit for controlling the picking robot to perform a task on a workpiece that is judged to not have an overlap with another of the workpieces and to not perform a task on a workpiece that is judged to have an overlap with the other workpieces within an interference area, and thereby effectively generate a picking order within an interference area based on the height of workpieces).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

Claim 4 is rejected under § 103 as being obvious over Koga, supra, as applied to claim 1, in view of JP 2013-854A to Izumi et al. (Izumi).  In regards to claim 4, Koga discloses all limitations of the claimed invention but for work data including an operation related score for picking tasks.
Although Koga does not explicitly disclose that limitation, such a feature is found in the prior art.  In fact, Izumi teaches a picking robot system wherein the work data includes an operation related score which is related to a degree of difficulty of picking operation with respect to the articles. See ¶¶ [0028], [0053] (describing a process for assigning a work-related score measuring the difficulty in performing a picking task for a given workpiece).
Thus, it would have been obvious to modify system of Koga with information control feature of Izumi in order to optimize the sequence of picking articles from the conveyor.


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE O LOGAN/Primary Examiner, Art Unit 3651